 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9

10          DAVID GOLDSTINE,                                  CASE NO. C18-1164 MJP

11                                  Plaintiff,                ORDER GRANTING MOTION TO
                                                              COMPEL
12                  v.

13          FEDEX FREIGHT Inc.,

14                                  Defendant.

15

16          The above-entitled Court, having received and reviewed:

17          1. Plaintiff’s Motion to Compel Further Discovery Responses and for Attorney’s Fees

18              (Dkt. No. 33),

19          2. Defendant’s Opposition to Plaintiff’s Motion to Compel Further Discovery

20              Responses and for Attorney’s Fees (Dkt. No. 35),

21          3. Plaintiff’s Reply re: Motion to Compel Further Discovery Responses and for

22              Attorney’s Fees (Dkt. No. 38),

23   all attached declarations and exhibits and relevant portions of the record, rules as follows:

24


     ORDER GRANTING MOTION TO COMPEL - 1
 1          IT IS ORDERED that the motion is GRANTED. Defendant shall provide full and

 2   complete further responses (without objections) and all responsive documents to Plaintiff’s First

 3   Set of Interrogatories and Requests for Production of Documents to Plaintiff within 7 days of the

 4   date of this Order.

 5          IT IS FURTHER ORDERED that Plaintiff shall submit a request for attorney’s fees with

 6   accompanying affidavits in support of the amount requested. Plaintiff shall file its request by

 7   March 25, 2019; any response by Defendant shall not exceed six (6) pages and is due by March

 8   29, 2019.

 9

10          The clerk is ordered to provide copies of this order to all counsel.

11          Dated March 19, 2019.



                                                          A
12

13
                                                          Marsha J. Pechman
14                                                        United States Senior District Judge

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING MOTION TO COMPEL - 2
